         Case 2:18-cr-00288-SVW Document 233 Filed 04/12/21 Page 1 of 1 Page ID #:1078
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                       CRIMINAL MINUTES - SENTENCING AND JUDGMENT

                                           (    Amended                                                 )
 Case No.        2:18-cr-00288-SVW                                                                     Date      April 12, 2021

 Present: The Honorable    STEPHEN V. WILSON, U.S. DISTRICT JUDGE
              Paul M. Cruz                         Chia Mei Jui                                     Alexander Porter/Valerie Makarewicz
              Deputy Clerk                   Court Reporter/Recorder                                      Assistant U.S. Attorney

           Defendant                Custody Bond         Counsel for Defendant        Retd. DFPD Panel                    Interpreter
        Lucine Ilangezyan              G        X      G. Mgdesyan/M. Killedjian        X      G       G                    N/A

 PROCEEDINGS:                 SENTENCING AND JUDGMENT HEARING                             G Contested          X      Non-Evidentiary
                              Day       (if continued from a prior hearing date)
      Refer to Judgment and Probation/Commitment Order; signed copy attached hereto.                      X Refer to separate Judgment Order.
 X    Imprisonment for 18 months               on each of counts One of the First Superseding Indictment
      Count(s)                                 concurrent/consecutive to count(s)
      Fine of $                                is imposed on each of count(s) concurrent/consecutive.
           Execution/Imposition of sentence as to imprisonment only suspended on count(s)
      Confined in jail-type institution for                                              to be served on consecutive days/weekends
           commencing
 X    3 years Supervised Release imposed on count(s)                             One of the First Superseding Indictment
      consecutive/concurrent to count(s)
      under the usual terms & conditions (see back of Judgment/Commitment Order) and the following additional terms and conditions, under
      the direction of the Probation Office:
           Perform                                           hours of community service.
           Serve                                             in a CCC/CTC.
           Pay             $                                 fine amounts & times determined by P/O.
       X Make              $7,991,406                        restitution in amounts & times determined by P/O.
           Participate in a program for treatment of narcotic/alcohol addiction.
           Pay any fine imposed by this sentence & that remains unpaid at commencement of community supervision. Comply with
           rules/regulations of ICE, if deported not return to U.S.A. illegally and upon any reentry during period of supervision report to the
           nearest P/O within 72 hours.
           Other conditions:
      Pursuant to Section 5E1.2(e), all fines are waived, including costs of imprisonment & supervision. The Court finds the defendant
      does not have the ability to pay.
                                               per count, special assessment to the United States for a
 X    Pay       $100                           total of                                                       $100
      Imprisonment for months/years            and for a study pursuant to 18 USC
      with results to be furnished to the Court within       days/months                 whereupon the sentence shall be subject to
      modification. This matter is set for further hearing on
 X    Government's motion, all remaining count(s)/underlying indictment/information, ordered dismissed.
 X    Defendant informed of right to appeal.
      ORDER sentencing transcript for Sentencing Commission.                X Processed statement of reasons.
 X    Bond exonerated                  X upon surrender                        upon service of
 X    Execution of sentence is stayed until 12 noon, July12, 2021
      at which time the defendant shall surrender to the designated facility of the Bureau of Prisons, or, if no designation made, to the
      U.S. Marshal.
      Defendant ordered remanded to/released from custody of U.S. Marshal forthwith.
      Issued Remand/Release           #
      Present bond to continue as bond on appeal.                              Appeal bond set at $
 X    Filed and distributed judgment. ENTERED.
      Other
                                                                                                                          :      55
                                                                               Initials of Deputy Clerk                PMC
cc:

 CR-90 (2/09)                          CRIMINAL MINUTES - SENTENCING AND JUDGMENT                                                 Page 1 of 1
